DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 27-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/5/22.
Applicant’s election without traverse of claims 20-26 in the reply filed on 10/5/22 is acknowledged.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-24 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi et al (US2014/0009363).
 	Regarding claim 20:  (New) A method for manufacturing a metal-resin composite (Takeuchi et al: fig 1) including a metal plate (Takeuchi et al:: second electroconductive layer 5) and a thermoplastic resin (Takeuchi et al: resin 28)  that directly covers at least a part of one surface of the metal plate, the method comprising: 
 	a support member placing step of placing a resin support member (Takeuchi et al: conductive terminal 6, which can be made of any material) for supporting the metal plate, in a mold (Takeuchi et al: figs 8A-8D and 11A-11D);
  	a metal plate placing step of placing the metal plate on the support member (Takeuchi et al: figs 8A-8D and 11A-11D); and 
 	an integrating step of integrating the thermoplastic resin that is applied to a support member side of the metal plate, the support member, and the metal plate, into one body in the mold (Takeuchi et al: paras 0102-0112 and 0117-0128; figs 8A-8D and 11A-11D).  

 	Regarding claim 21: (New) The method for manufacturing the metal-resin composite according to claim 20, wherein the support member maintains a space between the mold and the metal plate to form a cavity (Takeuchi et al: figs 8A-8D and 11A-11D).  

 	Regarding claim 22: (New) The method for manufacturing the metal-resin composite according to claim 20, wherein the support member placing step involves directly placing the support member in the mold (Takeuchi et al: figs 8A-8D and 11A-11D).
  
 	Regarding claim 23:  (New) The method for manufacturing the metal-resin composite according to claim 20, wherein the integrating step involves pressing the metal plate onto the mold by the support member to fix the metal plate (Takeuchi et al: paras. 0102-0112 and 0117-0128; figs 8A-8D and 11A-11D; the closure of the mold includes pressing the electroconductive layer 5 onto the conductive terminal).  

 	Regarding claim 24: (New) The method for manufacturing the metal-resin composite according to claim 20, wherein the mold has a recess, and the support member placing step involves inserting the support member in the recess of the mold (Takeuchi et al: figs 8A-8D and 11A-11D; the space next to pin 22 that holds the conductive terminal 6 constitutes the recess).
 	
 	Regarding claim 26: (New) The method for manufacturing the metal-resin composite according to claim 20, wherein the integrating step performs integration by a molding method that is selected from a group consisting of an injection molding method, an injection press molding method, an RTM method, and an LFT-D molding method (Takeuchi et al: paras. 0102-0112 and 0117-0128; figs 8A-8D and 11A-11D; the resin is injected into the mold cavity).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al (US 2014/009363) as applied to claim 20 above.  The above teachings of Takeuchi et al are incorporated hereinafter.
 	Regarding claim 25, Takeuchi et al do not teach the temperature of the mold is higher at a vicinity of a part where the metal plate and the support member come into contact with each other, than a surrounding thereof.  Since it is well-known in the insert molding art to heat an insert in order to maintain a specific resin flow within a mold, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to heat the vicinity around terminal 6 and layer 5 to a temperature higher than the surrounding areas in order to ensure the injected resin flows throughout the cavity without premature cooling.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references teach insert molding using a support member to hold another insert within a mold cavity: 20080292851,5134773,6620371,5672397,20220227031,20160107339,6701652,9975286, and 20190322017.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744